        Case 5:16-cv-06370-EJD Document 406 Filed 10/15/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                           SAN JOSE DIVISION
                               Honorable Edward J. Davila
                                 Courtroom 1 - 5th Floor

                      TITLE: Optronic v Ningbo Sunny
                      CASE NUMBER: 5:16cv06370EJD
                             Minute Order and Trial Log
Date: 10/15/2019
Time in Court: 8:57-9:00am,9:15-10:25,10:47am-12:04pm,1:09-2:00pm
Total: 2 Hrs. 20 Mins.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Michael Scarborough, Leo Caseria, Joy Siu
Defendant Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, William
Rountree, Jeffrey Theordore
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 1)

Jury Selection held. Jury seated.

Please see trial log attached.
Further Jury Trial set for Wednesday, October 16, 2019 at 9:00 am with Counsel ONLY for
evidentiary matters.
Jurors to return for jury trial Tuesday, October 22, 2019 at 9:00 am



The following exhibits are marked for identification:
Plaintiffs: N/A
Defendants: N/A

The following exhibits are admitted into evidence:
Plaintiffs: N/A
Defendants: N/A

///

                                                                                  Adriana M. Kratzmann
                                                                                      Courtroom Deputy
                                                                                       Original: E-Filed
      Case 5:16-cv-06370-EJD Document 406 Filed 10/15/19 Page 2 of 3



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                    TRIAL LOG

TRIAL DATE: 10/15/2019         REPORTER(S):                       CLERK:
                               Irene Rodriguez                    Adriana M. Kratzmann

PLF   DEFT    TIME       DESCRIPTION


             8:57 am     Court in session with Counsel outside presence of Jury

             9:00 am     Court takes recess

             9:15 am     Court in session with Counsel and prospective jurors

             9:17 am     Prospective jurors are sworn

             9:34 am     Court begins voir dire

             10:25 am    Court takes 15 min recess

             10:47 am    Court in session with Counsel and prospective jurors – further voir dire

             11:01 am    Plaintiff’s Counsel Noah Hagey begins voir dire

             11:32 am    Plaintiff’s voir dire concludes

             11:45 am    Defendant’s Counsel Michael Scarborough begins voir dire

             11:49 am    Defendant’s voir dire concludes

             11:49pm     Sidebar (Challenges for Cause)

             12:04pm     Court takes lunch recess – prospective jurors to return at 1pm

             1:09 pm     Court in session with Counsel and prospective jurors

             1:10 pm     Preemptory Challenges begins by Counsel

             1:25 pm     Preemptory Challenges concludes

             1:29 pm     Jury of 9 selected and sworn
Case 5:16-cv-06370-EJD Document 406 Filed 10/15/19 Page 3 of 3




       1:33 pm   Court pre-instructs the Jury

       1:51pm    Court concludes the pre-instructions and addresses housekeeping matters
                 with Jurors. Jury admonished and to return on Tuesday, October 22,
                 2019 at 9am
       2:00 pm   Court adjourns. Further Jury Trial with Counsel ONLY for evidentiary
                 matters Wednesday, October 16, 2019 at 9am.
